PER CURIAM.
Appellant, Allen S. Radin, appeals in Case No. 90-0912, an order of the trial *1040court finding him in contempt and ordering his incarceration for failure to pay alimony. Appellant appeals in Case No. 90-2023, an order finding him in contempt and ordering his incarceration for failure to pay alimony payments, and taxing attorney’s fees and costs against him. Appellant’s appeals from these two orders were consolidated, sua sponte, by order of this court. We affirm based on a finding that appellant’s assertions regarding his partial payment of the alimony, failure to receive notice of hearing, and divestment of funds, were unsupported by the record. See Bowen v. Bowen, 471 So.2d 1274 (Fla.1985); Fla.R. Civ.P. 1.080(f).
Affirmed.